Citation Nr: 0924123	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-12 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Entitlement to service connection for cold injury residuals 
of the bilateral hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim for service connection for cold 
injury to both hands. 

In an April 2007 VA Form 9, the Veteran requested a Board 
video conference hearing before a member of the Board.  A 
hearing was scheduled for February 22, 2008, but the Veteran 
requested to have the hearing rescheduled for good cause.  A 
second hearing was scheduled for February 12, 2009, but a 
February 2, 2009 report of contact indicates that the Veteran 
withdrew his request for a hearing. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The medical evidence of record fails to establish a current 
bilateral hand disability.


CONCLUSION OF LAW

The criteria for establishing service connection for cold 
injury residuals of the bilateral hands have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule).

In a December 2005 letter, issued prior to the rating 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  In a 
March 2006 letter, the RO advised the Veteran of how the VA 
determines a disability rating and assigns an effective date, 
and the type of evidence which impacts such.  The case was 
last readjudicated in March 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, VA treatment reports, and statements 
submitted by the Veteran.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by responding to notices 
and submitting argument.  Thus, the Veteran has been provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The evidence supporting the Veteran's claim for service 
connection for cold injury residuals of the bilateral hands 
consists of his statements.  He claims that while serving in 
Korea, he sustained cold weather injuries to his hands, 
especially the digits.  In the April 2007 VA Form 9, the 
Veteran said that in Korea he had ice crystals form on his 
hands but that he did not seek treatment because "everybody 
was in the same boat."  He stated that he had not had his 
hands X-rayed for arthritis caused by the ice crystals, but 
that he has trouble holding onto things.  He also said that 
he has pain in his thumbs when it is cold.    

The evidence against the Veteran's claim for service 
connection for cold injury residuals of the bilateral hands 
includes the service treatment records and post-service 
medical evidence, including VA treatment reports.  The 
service treatment records are negative for complaints, 
findings, or treatment of any cold injury of the hands, and 
the upper extremities were evaluated as normal on the 
separation examination in February 1954.  The Board notes 
that in March 1954, when the Veteran submitted a claim to VA 
for a ruptured disk and a broken tooth, no mention was made 
of a cold injury.

Current VA treatment records reveal no complaints or findings 
related to the hands.  While Veteran is noted to have 
peripheral vascular disease in the lower extremities, none of 
the medical evidence reflects problems with his hands or that 
he experienced any kind of cold injury.  

The Veteran's representative argues that the case should be 
remanded in order to conduct research concerning the duties 
of the Veteran's Company between August 1951 and August 1952.  
The representative asserts that it is possible that the unit 
history of the Veteran's Company may document that the 
Veteran was exposed to freezing temperatures or conditions 
that would result in possible cold injuries to the hands, or 
that it was involved in direct combat.  The Board notes, 
however, that
without medical evidence of a current disability, the Board 
is without a basis to grant service connection, even if the 
Veteran was exposed to extreme cold in Korea. 

The Board notes that the Veteran has not been afforded a VA 
examination in this case.  With respect to the duty to 
provide an examination or medical opinion, under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence is on file for the 
Secretary to make a decision on the claim.

The Board has determined that no such examination is required 
in this case.  Current medical evidence reflects no 
complaints or findings concerning the hands, and there is no 
indication in the medical evidence of record of complaints or 
findings of a cold injury.  Consequently, VA is under no duty 
to afford the Veteran a VA examination.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008); 
McLendon, supra.

In summary, in the absence of evidence of a current 
disability of the bilateral hands, the preponderance of the 
evidence is against the claim for service connection.  
 
In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal, except as noted above with regards to the 
history provided by the Veteran.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for cold injury residuals of the right 
hand is denied.

Service connection for cold injury residuals of the left hand 
is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


